Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-6, 8-18, and 20 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding an engine system having an inlet of an oil gallery that includes a funnel shape narrowing in width in a downstream direction relative to a direction of oil flow from a nozzle to the oil gallery, and an outlet of the oil gallery that includes a first concave bend and a second convex bend relative to the oil gallery, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
The limitations set forth in independent Claim 9 regarding an engine system having an oil gallery that includes a plurality of tongues and a plurality of recesses alternatingly arranged along a circumference of the oil gallery, and an inlet and an outlet, wherein the inlet comprises a funnel shape, and the outlet comprises a first concave bend and a second convex bend relative to the oil gallery, in combination with the remaining limitations set forth in Claim 9, are not disclosed nor taught by the prior art. 
the limitations set forth in independent Claims 16 regarding an engine system having an oil gallery that includes a plurality of tongues and a plurality of recesses alternatingly arranged along a circumference of the oil gallery, and an outlet of the oil gallery comprises one or more S-shaped curves, in combination with the remaining limitations set forth in Claim 16, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Ozawa (U.S. Patent No. 5,595,145) discloses a cooling structure for an engine piston, wherein a piston (10) is provided that is configured to oscillate along an axis (inherent function of any piston), and an oil gallery (2) arranged within the piston and configured to route oil circumferentially about the axis (via paths (34), (35), see Figure 2), wherein an inlet (23) of the oil gallery comprises a funnel shape (“frustoconical configuration”) narrowing in width in a downstream direction relative to a direction of oil flow from a nozzle (31) to the oil gallery (2) (see column 4, lines 55-60).  
However, neither Ozawa nor the related prior art anticipates or renders obvious the combination set forth in the independent claims, as detailed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747